 

 

§§§..§.._ iii

UNITED sTATEs DISTRICT CoURT NUV 2 9 2018
SOUTI-IERN DISTRICT OF CALIFORNIA

AO 2453 {Rev. 05/]5!20| 8) Judgment in a Criminal Petty Case (Modil`led)

 

 

 

 

CLEF?K 'JS DlSTHIC`l OOL_|HT
SOUTHEF{N [3|$ +F?F|C' OF' CAL|FOFIN|A
.\

_ . Y _ ` PUTY
Umted states of Amerlca JUDGMENT IIFA sanian wasn f`b
V_ (For Offenses Committed On or Afcer November l, 1987)

 

 

 

Benjamin GOmeZ_UHOa Case Number: 3:18-mj-22783-LL

Adam F. Doyle

De_)@ndant ’s A fforrrey

REGISTRATION NO. 80936298

THE DEFENDANT:
pleaded guilty to count(s) l of Complaint

|:l Was found guilty to count(s)

after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), Which involve the following offense(s):

 

Title & Section Nature of Offense Count Number§s!
8:1325(a)(2) ILLEGAL ENTRY (Misdemeanor) 2

[| The defendant has been found not guilty on count(s)
Count(s) One of the Complaint dismissed on the motion of the United States.

 

 

IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be

imprisoned for a term of:
TIME SERVED

Assessment: $l() WAIVED Fine: WAIVED

Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal

l___| Court recommends defendant be deported/removed With relative, charged in case _

IT IS ORDERED that the defendant shall notify the United States Attorney for this district Within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are mlly paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

Monday, November 19, 2018
Date of lmposition of Sentence

%MW

_____H_<_JthdsA_BL'E_Ro'BERT_N._B_Lo_cK_ ____ ______
UNITED sTATEs MAGISTRATE JUDGE

3:18-mj-22783-LL

 

